                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


VERNON HORN                                :        NO.: 3:18-CV-01502 (JAM)
                                           :
v.                                         :
                                           :
CITY OF NEW HAVEN, ET AL                   :        JANUARY 4, 2019


       CITY OF NEW HAVEN'S ANSWER AND AFFIRMATIVE DEFENSES TO
             PLAINTIFF'S COMPLAINT DATED SEPTEMBER 7, 2018


                                PRELIMINARY STATEMENT

       1.      Paragraph 1 is denied.

       2.      Paragraph 2 is denied.

       3.      Paragraph 3 is denied.

       4.      Paragraph 4 is denied.

       5.      As to paragraph 5, the defendant lacks knowledge or information sufficient

to base a belief about the truth of the matter contained therein, and thereby leaves the

plaintiff to his burden of proof.

       6.      As to paragraph 6, the defendant lacks knowledge or information sufficient

to base a belief about the truth of the matter contained therein, and thereby leaves the

plaintiff to his burden of proof.

                                        PARTIES

       7.      As to paragraph 7, the defendant lacks knowledge or information sufficient

to base a belief about the truth of the matter contained therein, and thereby leaves the

plaintiff to his burden of proof.
       8.     As to paragraph 8, the defendant admits that the City of New Haven is a

municipal corporation organized under the laws of the State of Connecticut, and that the

New Haven Police Department (hereafter "NHPD") is a Department of the City of New

Haven.

       9.     As to paragraph 9, the defendant admits that Leroy Dease formerly was a

detective at the NHPD. As to the remainder of paragraph 9, the defendant lacks

knowledge or information sufficient to base a belief about the truth of the matter

contained therein, and thereby leaves the plaintiff to his burden of proof.

       10.    As to paragraph 10, the defendant admits that Petisia Adger formerly was

a detective at the NHPD. As to the remainder of paragraph 10, the defendant lacks

knowledge or information sufficient to base a belief about the truth of the matter

contained therein, and thereby leaves the plaintiff to his burden of proof.

       11.    As to paragraph 11, the defendant admits that Daryl Breland formerly was

a detective at the NHPD. As to the remainder of paragraph 11, the defendant lacks

knowledge or information sufficient to base a belief about the truth of the matter

contained therein, and thereby leaves the plaintiff to his burden of proof.

       12.    As to paragraph 12, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

                               JURISDICTION AND VENUE

       13.    As to paragraph 13, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               2
       14.    As to paragraph 14, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       15.    As to paragraph 15, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

                                      JURY DEMAND

       16.    As to paragraph 16, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

                                FACTUAL ALLEGATIONS

    The Night of January 23-24, 1999: An Ordinary Teenage Saturday Night for
                                   Vernon Horn

       17.    As to paragraph 17, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       18.    As to paragraph 18, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       19.    As to paragraph 19, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               3
       20.    As to paragraph 20, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       21.    As to paragraph 21, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       22.    As to paragraph 22, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       23.    As to paragraph 23, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       24.    As to paragraph 24, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       25.    As to paragraph 25, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       26.    As to paragraph 26, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               4
       27.    As to paragraph 27, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       28.    As to paragraph 28, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       29.    As to paragraph 29, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       30.    As to paragraph 30, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       31.    As to paragraph 31, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       32.    As to paragraph 32, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       33.    As to paragraph 33, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               5
       34.    As to paragraph 34, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       35.    As to paragraph 35, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

 While Vernon is at the Rooming House with Zaneta, Three Masked Men Rob the
                       Dixwell Deli and Kill Caprice Hardy

       36.    As to paragraph 36, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       37.    As to paragraph 37, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       38.    As to paragraph 38, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       39.    As to paragraph 39, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       40.    As to paragraph 40, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               6
       41.    As to paragraph 41, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       42.    As to paragraph 42, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       43.    As to paragraph 43, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       44.    As to paragraph 44, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       45.    As to paragraph 45, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       46.    As to paragraph 46, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       47.    As to paragraph 47, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               7
       48.    As to paragraph 48, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       49.    As to paragraph 49, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       50.    As to paragraph 50, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       51.    As to paragraph 51, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

               The Investigation Immediately Focuses on Vernon Horn

       52.    As to paragraph 52, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       53.    As to paragraph 53, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       54.    As to paragraph 54, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               8
       55.    As to paragraph 55, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       56.    As to paragraph 56, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       57.    As to paragraph 57, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       58.    As to paragraph 58, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       59.    As to paragraph 59, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       60.    As to paragraph 60, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       61.    As to paragraph 61, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               9
       62.    As to paragraph 62, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       63.    As to paragraph 63, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       64.    As to paragraph 64, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       65.    As to paragraph 65, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       66.    As to paragraph 66, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       67.    As to paragraph 67, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       68.    As to paragraph 68, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               10
       69.    As to paragraph 69, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

 The Stolen Cell Phone Records Point to Robbers in Bridgeport, Not New Haven

       70.    As to paragraph 70, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       71.    As to paragraph 71, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       72.    As to paragraph 72, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       73.    As to paragraph 73, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       74.    As to paragraph 74, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       75.    As to paragraph 75, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               11
       76.    As to paragraph 76, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       77.    As to paragraph 77, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       78.    Paragraph 78 is denied.

       79.    Paragraph 79 is denied.

       80.    Paragraph 80 is denied.

       81.    Paragraph 81 is denied.

       82.    Paragraph 82 is denied.

The NHPD’s Practice of Coercing Scripted Witness Statements in Off-the-Record
                              “Pre-Interviews”

       83.    Paragraph 83 is denied.

       84.    Paragraph 84 is denied.

       85.    Paragraph 85 is denied.

       86.    Paragraph 86 is denied.

       87.    Paragraph 87 is denied.

       88.    Paragraph 88 is denied.

       89.    Paragraph 89 is denied.

       90.    As to paragraph 90, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               12
       91.    As to paragraph 91, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       92.    As to paragraph 92, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       93.    As to paragraph 93, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       94.    Paragraph 94 is denied.

       95.    Paragraph 95 is denied.

       96.    Paragraph 96 is denied.

    The Detectives Invent a Phone Call from Marcus Pearson to Crystal Sykes

       97.    As to paragraph 97, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       98.    As to paragraph 98, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       99.    As to paragraph 99, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               13
       100.   As to paragraph 100, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       101.   As to paragraph 101, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       102.   As to paragraph 102, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       103.   As to paragraph 103, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       104.   As to paragraph 104, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       105.   As to paragraph 105, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       106.   As to paragraph 106, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               14
   The Detectives Coerce Marcus Pearson Into Saying that He Made the Fourth
                                 Phone Call

       107.   As to paragraph 107, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       108.   As to paragraph 108, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       109.   As to paragraph 109, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       110.   As to paragraph 110, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       111.   As to paragraph 111, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       112.   As to paragraph 112, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       113.   As to paragraph 113, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               15
       114.   As to paragraph 114, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       115.   As to paragraph 115, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       116.   As to paragraph 116, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       117.   As to paragraph 117, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       118.   As to paragraph 118, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       119.   As to paragraph 119, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       120.   As to paragraph 120, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               16
               Willie Sadler and William Newkirk Give Up Steve Brown

       121.   As to paragraph 121, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       122.   As to paragraph 122, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       123.   As to paragraph 123, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       124.   As to paragraph 124, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       125.   As to paragraph 125, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       126.   As to paragraph 126, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       127.   As to paragraph 127, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               17
       128.   As to paragraph 128, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       129.   As to paragraph 129, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       130.   As to paragraph 130, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

        Detectives Dease and Adger Fabricate an Identification of Vernon Horn by
                                    Steve Brown

       131.   As to paragraph 131, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       132.   As to paragraph 132, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       133.   As to paragraph 133, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       134.   As to paragraph 134, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               18
       135.   As to paragraph 135, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       136.   As to paragraph 136, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       137.   As to paragraph 137, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       138.   As to paragraph 138, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       139.   As to paragraph 139, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       140.   As to paragraph 140, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       141.   As to paragraph 141, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               19
       142.   As to paragraph 142, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       143.   As to paragraph 143, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       144.   As to paragraph 144, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       145.   As to paragraph 145, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       146.   As to paragraph 146, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

        Shaquan Pallet Lies to Implicate Vernon and Secure Favorable Treatment
                                       for Himself

       147.   As to paragraph 147, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       148.   As to paragraph 148, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               20
       149.   As to paragraph 149, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       150.   As to paragraph 150, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       151.   As to paragraph 151, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       152.   As to paragraph 152, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       153.   As to paragraph 153, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       154.   As to paragraph 154, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

The State’s Ballistics Expert Manipulates Results on the Prosecution’s Behalf and
                           Hides the Exculpatory Report

       155.   As to paragraph 155, the defendant admits that Steve Brown was present

at the time of the murder of Caprice Hardy, and identified Vernon Horn as the man who

shot and killed Hardy with a Beretta handgun.




                                               21
       156.   As to paragraph 156, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       157.   As to paragraph 157, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       158.   As to paragraph 158, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       159.   As to paragraph 159, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       160.   As to paragraph 160, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       161.   As to paragraph 161, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       162.   As to paragraph 162, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               22
       163.   As to paragraph 163, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       164.   As to paragraph 164, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       165.   As to paragraph 165, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       166.   As to paragraph 166, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       167.   As to paragraph 167, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       168.   As to paragraph 168, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       169.   As to paragraph 169, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               23
       170.   As to paragraph 170, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       171.   As to paragraph 171, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       172.   As to paragraph 172, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       173.   As to paragraph 173, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       174.   As to paragraph 174, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       175.   As to paragraph 175, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

                  The State Proceeds to Trial on a Nonsense Theory

       176.   As to paragraph 176, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               24
       177.   As to paragraph 177, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       178.   As to paragraph 178, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       179.   As to paragraph 179, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       180.   Paragraph 180 is denied.

       181.   As to paragraph 181, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       182.   As to paragraph 182, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       183.   As to paragraph 183, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       184.   As to paragraph 184, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               25
       185.   As to paragraph 185, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       186.   As to paragraph 186, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       187.   As to paragraph 187, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

                         Vernon Fights to Prove His Innocence

       188.   As to paragraph 188, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       189.   As to paragraph 189, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       190.   Paragraph 190 is denied.

       191.   As to paragraph 191, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       192.   As to paragraph 192, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               26
       193.   As to paragraph 193, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       194.   As to paragraph 194, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

                Vernon Is Briefly Released and Then Re-Incarcerated

       195.   As to paragraph 195, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       196.   As to paragraph 196, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       197.   As to paragraph 197, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       198.   As to paragraph 198, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

An Investigation Uncovers 137 Pages of Exculpatory Phone Records in Detective
                              Adger’s Basement

       199.   As to paragraph 199, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.



                                               27
       200.   As to paragraph 200, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       201.   As to paragraph 201, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       202.   As to paragraph 202, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       203.   As to paragraph 203, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       204.   As to paragraph 204, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       205.   As to paragraph 205, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       206.   As to paragraph 206, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               28
       207.   As to paragraph 207, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       208.   As to paragraph 208, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       209.   As to paragraph 209, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       210.   As to paragraph 210, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       211.   As to paragraph 211, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       212.   As to paragraph 212, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       213.   As to paragraph 213, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               29
       214.   As to paragraph 214, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       215.   As to paragraph 215, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       216.   As to paragraph 216, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       217.   As to paragraph 217, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       218.   As to paragraph 218, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

  Cell-Site Evidence Conclusively Disproves the State’s Theory and Exonerates
                                     Vernon

       219.   As to paragraph 219, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       220.   As to paragraph 220, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               30
       221.   As to paragraph 221, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       222.   As to paragraph 222, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       223.   As to paragraph 223, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       224.   As to paragraph 224, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       225.   As to paragraph 225, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       226.   As to paragraph 226, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       227.   As to paragraph 227, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               31
       228.   As to paragraph 228, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       229.   As to paragraph 229, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       230.   As to paragraph 230, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       231.   As to paragraph 231, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       232.   As to paragraph 232, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       233.   As to paragraph 233, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       234.   As to paragraph 234, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               32
              The State Dismisses the Charges in the Interest of Justice

       235.   As to paragraph 235, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       236.   As to paragraph 236, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       237.   As to paragraph 237, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       238.   As to paragraph 238, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

          Vernon Suffered Severe Damages During His 17 Years in Prison

       239.   As to paragraph 239, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       240.   As to paragraph 240, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       241.   As to paragraph 241, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               33
       242.   As to paragraph 242, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       243.   As to paragraph 243, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       244.   As to paragraph 244, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       245.   As to paragraph 245, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

                             FIRST CAUSE OF ACTION
         42 U.S.C. § 1983 – Brady – Withholding Material Exculpatory Evidence
                   (Against Defendants Dease, Adger, and Breland)

       246-252.      As to paragraphs 246 through 252 of the First Cause of Action,

which are directed to other defendants, this defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

                            SECOND CAUSE OF ACTION
          42 U.S.C. § 1983 – Denial of Due Process – Fabrication of Evidence
                   (Against Defendants Dease, Adger, and Breland)

       253-259.      As to paragraphs 253 through 259 of the Second Cause of Action,

which are directed to other defendants, this defendant lacks knowledge or information




                                               34
sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

                            THIRD CAUSE OF ACTION
  42 U.S.C. § 1983 – Fourth and Fourteenth Amendments – Unreasonably Prolonged
                                     Detention
                  (Against Defendants Dease, Adger, and Breland)

       260-267.      As to paragraphs 260 through 267 of the Third Cause of Action,

which are directed to other defendants, this defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

                              FOURTH CAUSE OF ACTION
                         42 U.S.C. § 1983 – Failure to Intervene
                     (Against Defendants Dease, Adger, and Breland)

       268-273.      As to paragraphs 268 through 273 of the Fourth Cause of Action,

which are directed to other defendants, this defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

                             FIFTH CAUSE OF ACTION
         42 U.S.C. § 1983 – Brady – Withholding Material Exculpatory Evidence
                   (Against Defendants Dease, Adger, and Breland)

       274-280.      As to paragraphs 274 through 280 of the Fifth Cause of Action,

which are directed to other defendants, this defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               35
                            SIXTH CAUSE OF ACTION
 42 U.S.C. § 1983 – Municipal Liability – Fourth and Fourteenth Amendments – Policy
   and Custom of Coercive Police Interrogation and Fabricated Witness Statements
                      (Against Defendant City of New Haven)

       281.   The answers to paragraphs 1 through 280 are hereby incorporated and

made the answers to paragraph 281 of the Sixth Cause of Action as if fully set forth

herein.

       282.   Paragraph 282 is denied.

       283.   Paragraph 283 is denied.

       284.   Paragraph 284 is denied.

       285.   Paragraph 285 is denied.

       286.   Paragraph 286 is denied.

                            SEVENTH CAUSE OF ACTION
                                     Negligence
              (Against Defendants Dease, Adger, Breland, and Stephenson)

       287-290.      As to paragraphs 287 through 290 of the Seventh Cause of Action,

which are directed to other defendants, this defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

                                EIGHTH CAUSE OF ACTION
                Article First, §§ 7, 8, and 9 of the Connecticut Constitution
              (Against Defendants Dease, Adger, Breland, and Stephenson)

       291-293.      As to paragraphs 291 through 293 of the Eighth Cause of Action,

which are directed to other defendants, this defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               36
                              NINTH CAUSE OF ACTION
                       Indemnification – Conn. Gen. Stat. § 7-465
                         (Against Defendant City of New Haven)

      294.    The answers to paragraphs 1 through 293 are hereby incorporated and

made the answers to paragraph 294 of the Ninth Cause of Action as if fully set forth

herein.

      295.    As to paragraph 295, this defendant answers that if Detectives Dease,

Adger and Breland acted as alleged in the causes of action against them then they

would not have acted in the performance of their duties and/or within the scope of their

employment.

      296.    Paragraph 296 is denied.

      297.    Paragraph 297 is denied.

      298.    Paragraph 298 is denied.

      299.    Paragraph 299 is denied.

                              TENTH CAUSE OF ACTION
                       Direct Action – Conn. Gen. Stat § 52-557n
                        (Against Defendant City of New Haven)

      300.    The answers to paragraphs 1 through 299 are hereby incorporated and

made the answers to paragraph 300 of the Tenth Cause of Action as if fully set forth

herein.

      301.    As to paragraph 301, this defendant answers that if Detectives Dease,

Adger and Breland acted as alleged in the causes of action against them then they

would not have acted in the performance of their duties and/or within the scope of their

employment.




                                           37
       302.    As to paragraph 302, which is not factual, the defendant leaves the

plaintiff to his burden of proof.

       303.    Paragraph 303 is denied.

       304.    Paragraph 304 is denied.

       305.    As to paragraph 305, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       306.    As to paragraph 306, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       307.    Paragraph 307 is denied.



                         BY WAY OF AFFIRMATIVE DEFENSES

FIRST AFFIRMATIVE DEFENSE:

       The plaintiff's complaint fails to state a claim upon which relief may be granted.

SECOND AFFIRMATIVE DEFENSE:

       The plaintiff's claims are barred by the doctrine of governmental immunity,

pursuant to Conn. Gen. Stat. §52-557n and common law.

THIRD AFFIRMATIVE DEFENSE:

       The plaintiff’s claims are barred by the doctrine of absolute immunity.

FOURTH AFFIRMATIVE DEFENSE:

       The plaintiff's claims are barred by the applicable statute of limitations.




                                               38
FIFTH AFFIRMATIVE DEFENSE:

      The plaintiff's claims are barred by the applicable statute of repose.

SIXTH AFFIRMATIVE DEFENSE:

      The plaintiff's claims are barred by the doctrine of laches.

SEVENTH AFFIRMATIVE DEFENSE:

      The defendant claims the protection of the doctrine of res judicata, to the extent

claims or issues were conclusively determined in prior proceedings.

EIGHTH AFFIRMATIVE DEFENSE:

      The defendant claims the protection of the doctrine of collateral estoppel, to the

extent claims or issues were conclusively determined in prior proceedings.

NINTH AFFIRMATIVE DEFENSE

      The plaintiff has failed to comply with the statutory notice requirements for an

action brought under C.G.S. 7-465.



                                     JURY DEMAND

      The defendant demands a trial by jury.

                                           DEFENDANT,
                                           CITY OF NEW HAVEN



                                           By__/s/ Thomas R. Gerarde_____
                                             Thomas R. Gerarde (ct05640)
                                             Beatrice S. Jordan (ct22001)
                                             Howd & Ludorf, LLC
                                             65 Wethersfield Avenue
                                             Hartford, CT 06114-11921
                                             Ph: (860) 249-1361
                                             Fax: (860) 249-7665
                                             E-mail: tgerarde@hl-law.com
                                             E-mail: bjordan@hl-law.com


                                           39
                                     CERTIFICATION

       I hereby certify that on January 4, 2019, a copy of the foregoing Answer and
Affirmative Defenses on behalf of the City of New Haven was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing will be
sent by e-mail to all parties by operation of the Court’s electronic filing system or by U.S.
Mail to as indicate on the Notice of Electronic Filing. Parties may access this filing
through the Court's CM/ECF System.



                                              ____/s/ Thomas R. Gerarde_____
                                              Thomas R. Gerarde




                                             40
